29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Omar MMUBANGO, Appellant,v.SANDOZ NUTRITION CORPORATION, Appellee.
No. 94-1562.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 27, 1994.Filed:  July 13, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Omar Mmubango (also known as MMubango) appeals from the district court1 order granting summary judgment for Sandoz Nutrition Corporation in his employment discrimination action.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Court Judge for the District of Minnesota